Table of Contents Management’s Discussion and Analysis 1. HIGHLIGHTS 1 2. INTRODUCTION 3 3. ABOUT CAE 3.1 Who we are 3.2 Our vision 5 5 5 3.3 Our strategy 3.4 Our operations 3.5 Foreign exchange 3.6 Non-GAAP and other financial measures 5 5 10 12 4. CONSOLIDATED RESULTS 4.1 Results from operations – fourth quarter of fiscal 2015 4.2 Results from operations – fiscal 2015 14 14 16 4.3 Results from discontinued operations 17 4.4 Consolidated orders and total backlog 18 5. RESULTS BY SEGMENT 5.1 Civil Aviation Training Solutions 5.2 Defence and Security 5.3 Healthcare 19 20 22 24 6. CONSOLIDATED CASH MOVEMENTS AND LIQUIDITY 6.1 Consolidated cash movements 6.2 Sources of liquidity 6.3 Government assistance 6.4 Contractual obligations 26 26 27 28 28 7. CONSOLIDATED FINANCIAL POSITION 7.1 Consolidated capital employed 7.2 Off balance sheet arrangements 7.3 Financial instruments 29 29 31 31 8. BUSINESS RISK AND UNCERTAINTY 8.1 Risks relating to the industry 8.2 Risks relating to the Company 8.3 Risks relating to the market 34 34 36 38 9. RELATED PARTY TRANSACTIONS 39 10. CHANGES IN ACCOUNTING POLICIES 10.1 Changes in accounting policies 10.2 New and amended standards adopted 10.3 New and amended standards not yet adopted 10.4 Use of judgements, estimates and assumptions 40 40 40 40 40 11. CONTROLS AND PROCEDURES 11.1 Evaluation of disclosure controls and procedures 11.2 Internal control over financial reporting 42 42 42 12. OVERSIGHT ROLE OF AUDIT COMMITTEE AND BOARD OF DIRECTORS 42 13. ADDITIONAL INFORMATION 42 14. SELECTED FINANCIAL INFORMATION 43 Consolidated Financial Statements 45 Management’s Discussion and Analysis for the fourth quarter and year ended March 31, 2015 1. HIGHLIGHTS FINANCIAL FOURTH QUARTER OF FISCAL 2015 Revenue from continuing operations higher compared to last quarter and the fourth quarter of fiscal 2014 - Consolidated revenue from continuing operations was $631.6 million this quarter, $72.5 million or 13% higher than last quarter and $55.9 million or 10% higher than the fourth quarter of fiscal 2014. Net income attributable to equity holders of the Company from continuing operations higher compared to last quarter and the fourth quarter of fiscal 2014 - Net income attributable to equity holders of the Company from continuing operations was $63.3 million (or $0.24 per share) this quarter, compared to $52.1 million (or $0.20 per share) last quarter, representing an increase of $11.2 million or 21%, and compared to $59.9 million (or $0.23 per share) in the fourth quarter of last year, representing an increase of $3.4 million or 6%; - Net income attributable to equity holders of the Company included earnings from discontinued operations this quarter of $0.8 million (or nil per share) compared to $0.9 million (or nil per share) last quarter and $0.1 million (or nil per share) in the fourth quarter of fiscal 2014. Positive free cash flow [1] from continuing operations at $142.2 million this quarter - Net cash provided by continuing operating activities was $101.1 million this quarter, compared to $82.0 million last quarter and $98.4million in the fourth quarter of last year; - Maintenance capital expenditures 1 and other asset expenditures were $16.7 million this quarter, $9.9 million last quarter and $20.4million in the fourth quarter of last year; - Proceeds from the disposal of property, plant and equipment were $6.1 million this quarter, $0.6 million last quarter and $8.5 million in the fourth quarter of last year; - Cash dividends were $12.0 million this quarter, $12.0 million last quarter and $9.9 million in the fourth quarter of last year. FISCAL 2015 Higher revenue from continuing operations compared to fiscal 2014 - Consolidated revenue from continuing operations was $2,246.3 million, $168.4 million or 8% higher than last year. Higher net income attributable to equity holders of the Company from continuing operations - Net income attributable to equity holders of the Company from continuing operations was $201.2 million (or $0.76 per share) compared to $188.3 million (or $0.72 per share) last year, representing a $12.9 million or 7% increase; - Net income attributable to equity holders of the Company included earnings from discontinued operations of $0.6 million (or nil per share) compared to $1.7 million (or $0.01 per share) last year. Positive free cash flow from continuing operations at $174.2 million - Net cash provided by continuing operating activities was $337.8 million this year, compared to $296.3 million last year; - Maintenance capital expenditures and other asset expenditures were $64.3 million this year, compared to $69.9 million last year; - Dividends received from equity accounted investees were $8.9 million this year, compared to $15.0 million last year; - Proceeds from the disposal of property, plant and equipment were $7.6 million this year, compared to $15.4 million last year; - Cash dividends were $46.3 million this year, compared to $40.1 million last year. Capital employed 1 ending at $2,613.5 million - Capital employed increased by $275.1 million or 12% this year; - Return on capital employed 1 (ROCE) was 10.4% this year compared to 11.4% last year; - Non-cash working capital 1 increased by $77.1 million in fiscal 2015, ending at $201.7 million; - Net assets held for sale were $47.0 million this year; - Property, plant and equipment increased by $120.0 million; - Other long-term assets and other long-term liabilities increased by $88.5 million and $57.5 million respectively; - Net debt 1 increased by $93.4 million this year, ending at $949.6 million. [1] Non-GAAP and other financial measures (see Section 3.6). CAE Annual Report 2015 | 1 Management’s Discussion and Analysis ORDERS2[2] - The book-to-sales ratio2 for the quarter was 1.05x (Civil Aviation Training Solutions was 1.08x, Defence and Security was 1.01x and Healthcare was 1.0x). The ratio for the last 12 months was 1.05x (Civil Aviation Training Solutions was 1.17x, Defence and Security was 0.88x and Healthcare was 1.0x); - Total order intake this year was $2,361.2million, up $17.9 million over last year; - Total backlog, including obligated, joint venture and unfunded backlog was $5,357.2 million at March 31, 2015, $352.4 million higher than last year. Civil Aviation Training Solutions - Civil Aviation Training Solutions obtained contracts with an expected value of $1,512.3 million, including contracts for 41 full-flight simulators (FFSs). Defence and Security -
